Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species F (Fig. 7, Claims 1-8, 10-21) in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 as being withdrawn since it does not read on the elected Species F and dependent of cancelled Claim 9.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second seal ring structure encircling the first seal ring structure in a top-down view,” of Claim 15 “the third seal ring structure being aligned with the second seal ring structure in the top-down view” Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11 and 21 are dependent on now cancelled Claim 9.
It is not clear is the Applicant meant to cancel Claims 10 and 11 as well or make Claims 10 and 11 dependent on some other Claim.
For the purposes of examination the Examiner will treat Claim 10 as being dependent on Claim 8 and 
Claim 11 as being withdrawn since it does not read on the elected Species F and dependent of cancelled Claim 9.

Claim 10 recites the limitation "the second seal ring structure and the third seal ring structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination the Examiner will treat “the second seal ring structure and the third seal ring structure" as --a second seal ring structure and a third seal ring structure--


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US 2016/0190103 A1) in view of Okada et al (US 6,998,712 B2).
Regarding Claim 1, Kabe (Fig. 1, 2) discloses a semiconductor device comprising: 
a first semiconductor chip (102), the first semiconductor chip (102) comprising a first substrate (121), a first interconnect structure (122) over the first substrate (121), and a first passivation layer (123) over the first interconnect structure (122); 
a second semiconductor chip (101), the second semiconductor chip comprising a second substrate (111), a second interconnect structure (112) over the second substrate (111), and a second passivation layer (113) over the second interconnect structure (112), wherein 
a second surface (top) of the second passivation layer (113) is bonded to a first surface (bottom) of the first passivation layer (123) by dielectric-to-dielectric bonds [0046, 0056 SiO-SiO]; 
a first conductive feature (143, 133) extending from a first interconnect line (145) in the first interconnect structure (122) to a second interconnect line (135) in the second interconnect structure (112); 
a first seal ring structure (147 left) (Fig. 2E) extending through the first interconnect structure (122) from the first substrate (121) to the first passivation layer (123), the first seal ring structure (147 left) being electrically isolated from the first conductive feature (143, 133) [0050]; and 
a second seal ring structure (142,132) extending through the first passivation layer (213) and the second passivation layer (223), wherein the second seal ring 
Kabe does not explicitly disclose a second seal ring structure extending through the first passivation layer and the second passivation layer, wherein the second seal ring structure is spaced apart from and electrically isolated from the first seal ring structure.
However, Kabe further discloses plurality of seal rings 150 may be formed on each of the right and left end parts [0047]. 
Therefore, Kabe would discloses a second seal ring structure (a second 150 on left or right, 142,132) extending through the first passivation layer (213) and the second passivation layer (223) [0052, 0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe such that a second seal ring structure extending through the first passivation layer and the second passivation layer, wherein the second seal ring structure is spaced apart from and electrically isolated from the first seal ring structure in order to in order to better isolate and protect transistors and it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Kabe does not explicitly disclose the second seal ring structure is spaced apart from and electrically isolated from the first seal ring structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of Okada such that the second seal ring structure is spaced apart from and electrically isolated from the first seal ring structure in order to improve moisture resistance [column 4, lines 30-37]

Regarding Claim 2, Kabe (Fig. 1, 2) in view of Okada discloses the semiconductor device of claim 1, wherein 
the first conductive (133, 143) feature comprises a first portion (143) bonded to a second portion (133), wherein 
a first surface (bottom) of the first portion (143) is bonded to a second surface (top) of the second portion (133), wherein 
the first surface of the first portion (143) is coplanar with the first surface (bottom) of the first passivation layer (123), and wherein 
the second surface of the second portion (133) is coplanar with the second surface (top) of the second passivation layer (113).

Regarding Claim 3, Kabe (Fig. 1, 2) in view of Okada discloses the semiconductor device of claim 1, wherein 
the second seal ring (a second 150 on left or right, 142,132) structure comprises a first portion (second 142) bonded to a second portion (second 132), wherein 

the first surface of the first portion (bottom of second 142)  is coplanar with the first surface of the first passivation layer (bottom 123), and wherein 
the second surface of the second portion (top of second 132)  is coplanar with the second surface of the second passivation layer (top of 112).

Regarding Claim 4,  Kabe (Fig. 1, 2) in view of Okada discloses the semiconductor device of claim 1, further comprising 
Kabe in view of Okada as previously combined does not explicitly disclose a third seal ring structure extending through the second interconnect structure from the second substrate to the second passivation layer the third seal ring structure being electrically isolated from the first conductive feature, wherein the third seal ring structure is spaced apart from and electrically isolated from the first seal ring structure and the second seal ring structure.
However, Kabe further discloses plurality of seal rings 150 may be formed on each of the right and left end parts [0047] and Okada discloses multiple seal rings (21-23)  spaced apart from and electrically isolated from each other (Fig. 1, 2)
Kabe would discloses a third seal ring structure (a third 150 on left or right, 142,132) extending through the second interconnect structure (112) from the second substrate (111) to the second passivation layer (113) the third seal ring structure (a third 150 on left or right, 142,132) being electrically isolated from the first conductive feature [143, 133; 0050], wherein 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of Okada such that a third seal ring structure extending through the second interconnect structure from the second substrate to the second passivation layer the third seal ring structure being electrically isolated from the first conductive feature, wherein the third seal ring structure is spaced apart from and electrically isolated from the first seal ring structure and the second seal ring structure in order to better isolate and protect transistors and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and to improve moisture resistance [column 4, lines 30-37]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US 2016/0190103 A1) in view of Umebayashi et al. (US 2010/028331 A1).
Regarding Claim 6,  Kabe (Fig. 1, 2) discloses the semiconductor device of claim 1.
Kabe does not explicitly disclose that the first substrate has a width less than a width of the second substrate.
Umebayashi (Fig. 9) discloses the first substrate (73) has a width less than a width of the second substrate (41).
.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US 2016/0190103 A1) in view of Okada et al (US 6,998,712 B2) and further in view of Umebayashi et al. (US 2010/028331 A1).
Regarding Claim 7,  Kabe (Fig. 1, 2) in view of Okada discloses the semiconductor device of claim 6, wherein 
Kabe in view of Okada does not explicitly disclose the first semiconductor chip comprises a backside illuminated sensor and the second semiconductor chip comprises a logic circuit.
Umebayashi (Fig. 9) discloses a first semiconductor chip (41) comprises a backside illuminated sensor and a second semiconductor chip (55) comprises a logic circuit for the purpose of having a back-illuminated solid-state imaging device that includes microchips prepared by bonding a first semiconductor wafer having a pixel array and a second semiconductor wafer having a logic circuit together [0016].
.


Claim 8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US 2016/0190103 A1) in view of Kobayashi (US 2013/0105667 A1)
Regarding Claim 8,  Kabe (Fig. 1, 2) discloses a structure comprising: 
a first chip (101) having a first substrate (111), 
a first plurality of dielectric layers (three layers of interlayer insulating film in 112) [0044] on the first substrate (111), and a first passivation layer (113) on the first plurality of dielectric layers, the first plurality of dielectric layers having a first metallization layer (135) formed therein, 
a second chip (102) having a second surface (bottom) bonded to the first surface (top) of the first chip (101), the second chip (121) having a second substrate (111), a second plurality of dielectric layers (three layers of interlayer insulating film in 112) [0044] on the second substrate (111), and a second passivation layer (113) on the second plurality of dielectric layers, the second plurality of dielectric layers having a second metallization layer (135 in 112) formed therein, wherein 

a first conductive feature (143, 133) extending through the first passivation layer (123) and the second passivation layer (113) from the first metallization layer (135 in 122) to the second metallization layer (135 in 112); and 
a first seal ring structure (150) extending through the first passivation layer (123) and the second passivation layer (113).
	Kabe does not explicitly disclose the first chip  further comprising an isolation region disposed between at least a portion of the first substrate and the first plurality of dielectric layers in a direction perpendicular to a first surface of the first passivation layer, wherein at least another portion of the first substrate directly contacts the first plurality of dielectric layers, the isolation region comprising a material different from a material of the first plurality of dielectric layers.
	Kobayashi (Fig. 4) discloses 	a first chip (309) further comprising an isolation region (119 STI) disposed between at least a portion of a first substrate (401) and a first plurality of dielectric layers (124-126) in a direction perpendicular to a first surface (top) of a first passivation layer (127’), wherein at least another portion of the first substrate (401) directly contacts the first plurality of dielectric layers (124-126), the isolation region (119 STI) comprising a material (STI LOCOS) different from a material of the first plurality of dielectric layers (124-126  silicon nitride) [0111, 0119] for the purpose of isolate semiconductor areas in the substrate [0117];
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of Kobayashi such that the first chip  further comprising an isolation region disposed between at least a portion of 


Regarding Claim 12, Kabe in view of Kobayashi discloses the structure of claim 8, wherein 
the first conductive feature (143, 133) comprises a first portion (133) having a third surface coplanar with the first surface and a second portion (143) having a fourth surface coplanar with the second surface (Fig. 1 Kabe)

Regarding Claim 13, Kabe in view of Kobayashi discloses the structure of claim 12, wherein 
the first seal ring (150) structure comprises a first portion (137, 133) having a fifth surface coplanar with the first surface and a second portion having (147, 142) a sixth surface coplanar with the second surface (Fig. 1).


Regarding Claim 14, Kabe in view of Kobayashi discloses the structure of claim 13, wherein 

Kabe in view of Kobayashi as combined does not explicitly disclose wherein the fifth surface is bonded to the sixth surface by metal-to-metal bonds.
However, Kobayashi discloses wherein the fifth surface is bonded to the sixth surface by metal-to-metal bonds (see metal to metal bond in 127-106 layers in seal rings 150B, 150 Fig. 8A, 9A) for enhancing the sealing properties, among the sealing portions disposed on respective members [0052].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of Kobayashi the fifth surface is bonded to the sixth surface by metal-to-metal bonds in order to enhance the sealing properties, among the sealing portions disposed on respective members [0052].


Claim 10, 15-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US 2016/0190103 A1) in view of Kobayashi (US 2013/0105667 A1) and further in view Okada et al (US 6,998,712 B2).
Regarding Claim 10, Kabe in view of Kobayashi discloses the structure of claim 9, wherein the first seal ring (150) structure.
Kabe in view of Kobayashi does not explicitly disclose the first seal ring structure is laterally offset and electrically isolated from the second seal ring structure and the third seal ring structure

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of Kobayashi and Okada such that the first seal ring structure is laterally offset and electrically isolated from the second seal ring structure and the third seal ring structure in order to improve moisture resistance [column 4, lines 30-37].


Regarding Claim 15, Kabe discloses structure comprising: 
a first chip (101) having a substrate (111) and a plurality of dielectric layers (three layers of interlayer insulating film in 112) on a front side of the substrate (111), the substrate having a backside opposite the front side, the substrate (121) having active devices (115) in the front side (top), the plurality of dielectric layers having a first metallization layer (135) formed therein, the first chip (101).
a second chip (102) having a second surface (bottom) bonded to a first surface (top) of the first chip (101); 
a first through via (133, 143) extending from the first metallization layer (135) of the first chip (101) to a second metallization layer (145) in the second chip (102); 
a first seal ring (150) structure extending through a first passivation layer (113) of the first chip (101) and a second passivation layer (123) of the second chip (102); and 

However, Kabe further discloses plurality of seal rings 150 may be formed on each of the right and left end parts [0047]. 
Kabe would discloses a second seal ring (a second 150 on left or right, 142,132) structure in the second chip (102), the second seal ring structure extending through a second plurality of dielectric layers (three layers of interlayer insulating film in 112).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe such that a second seal ring structure in the second chip, the second seal ring structure extending through a second plurality of dielectric layers in order to better isolate and protect transistors and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Kabe does not explicitly disclose an isolation region extending from the front side of the substrate into the substrate, the isolation region being interposed between at least a portion of the substrate and the plurality of dielectric layers in a direction perpendicular to the front side of the substrate; and the second seal ring structure 
Kobayashi (Fig. 4) discloses a first chip (309) further comprising an isolation region (119 STI) extending from the front side of a substrate (401) into the substrate (401), the isolation region (119) being interposed between at least a portion of the substrate (401) and the plurality of dielectric layers (124-126) in a direction perpendicular to the front side (top) of the substrate [0111, 0119] and the second seal ring structure (150A) encircling a first seal ring structure (151a) in a top-down view, the second seal ring (150A) structure being electrically isolated from the first seal ring structure (150A) [Fig. 3A and 4] for the purpose of isolate semiconductor areas in the substrate [0117];
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of  Kobayashi such that an isolation region extending from the front side of the substrate into the substrate, the isolation region being interposed between at least a portion of the substrate and the plurality of dielectric layers in a direction perpendicular to the front side of the substrate and the second seal ring structure encircling the first seal ring structure in a top-down view, the second seal ring structure being electrically isolated from the first seal ring structure in order to isolate semiconductor areas in the substrate [0117].
Kabe in view of Kobayashi does not explicitly disclose the second seal ring structure encircling the first seal ring structure in a top-down view, the second seal ring structure being electrically isolated from the first seal ring structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of Kobayashi and Okada such that the second seal ring structure encircling the first seal ring structure in a top-down view, the second seal ring structure being electrically isolated from the first seal ring structure in order to improve moisture resistance [column 4, lines 30-37]


Regarding Claim 16, Kabe in view of  Kobayashi and Okada discloses the structure of claim 15, further comprising 
Kabe in view of  Kobayashi  and Okada as previously combined does not explicitly disclose a third seal ring structure in the first chip, the third seal ring structure being aligned with the second seal ring structure in the top-down view, the third seal ring being electrically isolated from the first seal ring structure and the second seal ring structure.
Okada (Fig. 1, 2) discloses a third seal ring structure (23) in a chip, the third seal ring (23) structure being aligned with a second seal ring structure (22) in the top-down view, the third seal ring (23) being electrically isolated from a first seal ring (21) structure and the second seal ring structure (22). (column 10, line 65-column 11, line 15) (Fig. 1, 2) for improving moisture resistance [column 4, lines 30-37]


Regarding Claim 17, Kabe in view of Kobayashi and Okada discloses structure of claim 16, wherein 
the first passivation layer (113) and the second passivation layer (123) extend between the second seal ring structure and the third seal ring structure.
The Examiner notes that multiple seal rings 150A would be separated by 113, 123.


Regarding Claim 18, Kabe in view of Kobayashi and Okada discloses the structure of claim 15, wherein 
the first through via (133, 143) and the first seal ring structure (150) comprise first portions (132, 133) disposed in the first passivation layer (113), the first portions having heights equal to a height of the first passivation layer (113) (Fig. 1), and wherein 
the first through via (133, 143) and the first seal ring  (150) structure comprise second portions (143, 144) disposed in the second passivation layer (123), the second portions having heights equal to a height of the second passivation layer (123) (Fig. 1).

Regarding Claim 19, Kabe in view of Kobayashi and Okada discloses the structure of claim 18, wherein 
the first portions (133) are bonded to the second portions (143) by metal-to-metal bonds [0060].
Kabe in view of Kobayashi as previously combined does not explicitly disclose the first portions of seal ring structure and the second portions first seal ring are bonded by metal-to-metal bonds.
However, Kobayashi disclose a first portions of seal ring structure and the second portions first seal ring are bonded by metal-to-metal bonds (see metal to metal bond in 127-106 layers in seal rings 150B, 150 Fig. 8A, 9A) for enhancing the sealing properties, among the sealing portions disposed on respective members [0052].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kabe in view of Kobayashi the first portions of seal ring structure and the second portions first seal ring are bonded by metal-to-metal bonds in order to enhance the sealing properties, among the sealing portions disposed on respective members [0052].

Regarding Claim 21,  Kabe in view of Kobayashi and Okada structure of claim 10, wherein 
the first seal ring structure (21) is laterally offset from the second seal ring (22) structure and the third seal ring (23) structure by at least 100 nm [(“a spacing between 


Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 5, none of the prior art teaches or suggests, alone or in combination, “the first seal ring structure is laterally aligned with the third seal ring structure, and wherein the first seal ring structure and the third seal ring structure are laterally offset from the second seal ring structure by at least 100 nm.” in the combination required by the claim.

With regards to claim 20, none of the prior art teaches or suggests, alone or in combination, “the first chip further comprises a metal grid disposed in a dielectric layer on the backside of the substrate, the metal grid comprising grid openings aligned with photo-active regions in the substrate of the first chip” in the combination required by the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891